 HAMMOND PUBLISHERSHammond Publishers,Inc.andChicago NewspaperGuild,Petitioner.Case 13.-AC-4830 September 1987DECISION. ON REVIEWBy MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 21 July 1983 the Regional Director forRegion 13 issued a Decision and Amendment ofCertification in which he granted the Petitioner'srequest to amend the Certification of Representa-tive, substituting the name "Hammond Unit of theChicago Newspaper Guild" for "The Organizationof Newspaper Employees" (the ONE) as the certi-fied collective-bargaining representative of a unit ofthe Employer's employees.In accordance with Section 102.67 of the Board'sRules and Regulations, the Employer filed a timelyrequest for review of the Regional Director's deci-sion.The Employer,interalia,challenged theamendmentof certification on the grounds that theprocedures followed in the affiliation election didnot meet theminimal standardsof due process nec-essary for a valid election. The Employer also con-tended that the substitution of the Petitioner for theONE was a substantial change in the identity ofthe bargaining representative and thus raised aquestionconcerning representation requiring aBoardelection.By telegraphic order dated 8March 1984, the Board granted the request forreviewon these issuesand remanded the proceed-ing to the Regional Director for the purpose ofholding a hearing on them.' The Regional Direc-torwas further instructed to transfer the case tothe Board subsequent to the hearing. The hearingwas held on 23 and 24 April; 3, 4, 14, and 15 May;and 5 and 6 June 1984 before HearingOfficer JohnPeck. Subsequent to the hearing, the proceedingwas transferred to the Board and the Employerand the Petitioner filed briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case, including the Petitioner's and the Em-ployer's briefs, and makes the following findings:As a result of a Board election held on 28 June1974, the ONE was certified as the exclusive bar-gaining representative for a unit of employees2 at'The Board denied review on another issue raised in the Employer'srequest for review2The bargaining unit is described as followsAll employees employed by the Employer in the publisher's editonaldepartment,including the space rate correspondents,and includingthe employees employed in the subdepartments of newsroom, sports,and women's subdepartment,and also including the display advertis-49theHammond Times, a newspaper published bythe Employer.3 Thereafter, the Employer and theONE entered into successive collective-bargainingagreements, the most recent of which was effectivefrom 1 July 1980 through 30 June 1984.The issue of the ONE's affiliation with Petitionerwas first raised and discussed at the ONE's generalmembership meeting held on 9 September 1982.Pursuant to a unanimous resolution passed at thatmeeting,the ONE's secretary sent a letter to thePetitioner, dated 27 October 1982, requesting tomeet with the Petitioner's representatives to discusspossible affiliation. On 11 January 19834 the ONE'sofficers held a meeting with the Petitioner's execu-tivedirector atwhich affiliationwas discussed.During the next 3 months, a number ofmeetingswere held between representatives of the ONE andthe Petitioner. By April, these representatives hadprepared an affiliation agreement. This was ap-proved by the ONE's executive board on 6 Apriland by the Petitioner's executive board on 13April.An affiliation election for the ONE's repre-sented employees was then scheduled for 22 May.In accordance with the ONE's bylaws, which re-quired 15-day prior notice of all matters to be de-cided by referendum, the ONE's executive boardmailed written notices to the home addresses of allknown unit employees on 4 May.5 The notice in-cluded a letter announcing the date, time, andplace of the affiliation election to be conducted bysecret ballot. The notice also described events lead-ing to the negotiation of the affiliation agreement;noted that the executive board had recommendedaffiliation; and announced that a series of meetingswould be held with employees to discuss affiliationprior to the election. The notice also contained acopy of the affiliation agreement. In addition to themailing,copies of the notice and the affiliationagreementwere posted on the ONE's bulletinboards at the Employer's premises on 4 May. Fivemeetingssubsequently were held for unit employ-ees who were notified orally as to their date, time,and place. Certain of the Petitioner's representa-tives attended these meetings to answer questions.Further,members of the ONE's executive boarding department,but excludingthe editor,managingeditor, newseditor, editorialwnter, display advertising manager, retailadvertis-ing manager,advertisingdirector,nationaladvertisingmanager, andguards and supervisors as definedin the Act3The recordshows that prior to the1974 election,a substantially simi-lar unit of employees had been representedby thePetitioner,which inter-vened in the 28 June1974 election4All datesare in 1983 unless otherwisespecified5The ONE compileditsmailinglistfrom employee rosters whichwerepenodically distributed by the Employer and which set forth eachemployee's name,address, andtelephone number The rosterswere sup-plementedby addingthe namesof employees whom the ONE's executiveboardknew had been hired since therosters werelast published286 NLRB No. 6 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDoffered to meet privately with employees whocould not attend the group meetings.The election took place as scheduled on 22May.6 Finn, the president of the ONE, opened themeeting prior to the election. He explained that theelectionwas being held to determine whether theONE should affiliate with the Petitioner.He alsoread aloud the language printed on the ballot andexplained that different colored ballots-blue forfull-time employees and yellow for correspond-ents-would be used so that ballots could be count-ed separately in anticipation of a possible challengeby the Employer to the employee status of corre-spondents.7 Finn then explained the voting proce-dures and offered employees an opportunity to askquestions or make comments. No employee did so.The balloting began at approximately 3:20 p.m.In accordance with instructions, each employee ap-proached the head table and gave his name to oneof the three members of the tally committee seatedat the head table. A tally clerk then checked theemployee's name on the master list before givingthe employee a yellow or a blue ballot. Althoughthe record shows that a majority of employeesvoted at the voting table, the record also showsthat a number of employees chose to vote else-where, including along the walls of the room, and,in at leastone instance, on the back of another em-ployee.One employee chose to vote at the headtable, in front of the tally committee. After mark-ing the ballot, each employee placed it in the tapedshoe box used as the ballot box. There is no evi-dence that any employee protested the voting pro-cedures or that any ineligible voter attempted tovote.The voting period was extended until 3:50p.m., to accommodate late voters, after which theballotswere counted. The results of the electionwere 39 votes in favor of, and 16 votes against, af-filiation.Following the affiliation election, the Peti-tioner's executive director sent three letters to the6The electionwas heldoff the Employer's premises in two adjoiningmotel rooms where the movable wall separating them had been rolledback leaving an open area of approximately22 feet by22 feet The roomcontained approximately 40 chairs,a check-in table by the entrance, ahead table located in the front of the room,and a table for voting severalfeet to one side of the head table As employees entered the room, theypassedthe check-in table,which was staffed by three union memberswho checked off names from a list of names and telephone numbers Thislist, like the mailing list, was based on employee rosters The three em-ployees who took attendance came from three different represented de-partments and general.y were able to identify employees by sight, theyasked employees whomthey did notknow to provide their telephonenumbers as a means of identificationWiththe exception of two repre-sentativesof thePetitioner and a local high school teacher who acted asparliamentarian, only employees were permitted in the room,and there isno showing that any nonemployees,other than the three noted above, en-tered the room during the voting In this respect,we find that the testi-mony of the Employer's witness, Inkley, i e, that he thought he saw twoother nonemployees in the room during the meeting, is insufficient to es-tablish that these nonemployees were actually present during the voting7The ballotswere identical in all other respectsEmployer. The first letter notified the Employer ofthe ONE's decision to affiliate with the Petitionerand asserted the Petitioner's status as bargainingrepresentative of the employees. The second letterrequestedbargainingon behalf of the employees,and the third letter requested certain informationrelevant to bargaining. In response, the Employerasserted that it was party to a contract with theONE and that the ONE was the certified repre-sentative of the unit employees. On 1 June 1983 thePetitioner filed a petition seeking to amend the cer-tification.As noted above, the Employer has challengedthe Regional Director's grant of the amendment ofcertification on the basis that the affiliation itselfwas invalid. The Board has traditionally requiredthat two conditions be met before it will grant apetition for the amendment of certification basedon an affiliation or merger. First, the Board re-quires that the vote itself occur under circum-stancessatisfyingminimumdueprocessand,second, that there be substantial continuity betweenthe pre- and post-affiliation bargaining representa-tive.8 It is the Employer's position that the instantaffiliation satisfies neither of these conditions. Forreasons setforth below, we disagree.We turn first to the issue of due process. TheEmployer contends that the affiliation in this casewas invalid as the circumstances under which theelectionwas conducted did not meetminimumstandards of due process. The Employer arguesthat employees were not given an adequate oppor-tunity to vote. It contends that the notification pro-cedures were based on a composite of employeerosters that omitted eligible voters and were other-wise inadequate and that the refusal to permitproxy voting not only was an improper departurefrom past procedures but also disenfranchised eligi-ble employee voters. The Employer also contendsthat the affiliation vote was not conducted in cir-cumstances designed to guard against voting fraudor to preserve the secrecy of the ballot.The record shows that, with the exception ofone individual,all unionmembers as well as a largenumber of nonunion members in the bargainingunitwere mailed notices of the upcoming electionon 4 May, approximately 2-1/2 weeks before the22 May election.9 Also, on 4 May, notices of the8Hamilton Tool Co,190 NLRB 571 (1971) InNLRB Y Financial In-stitutionEmployees (Seattle-First National Bank),475 U S 192 (1986), theSupreme Court acknowledged the Board's traditional two-part test, butdid not have to reach the question of whether both continuity of repre-sentation and due process must be satisfied in all affiliation cases Id at199 fn.6 and 209 fn 13 In light of our finding below that both factorsare met here, we find it unnecessary to address the issue9We find no merit in the Employer's contention that the omission ofthe names of certain individuals from the mailing list warrants a findingContinued HAMMOND PUBLISHERSelectionwere posted in various parts of the Em-ployer's premises. Additionally, approximately fivemeetings,atwhich the upcoming election and itspurpose were discussed, were held in the weeksprior to the election.We find that such proceduresclearly satisfied the requirement that notice of theelection be communicated to all union members.We further find that such efforts alsogave mem-bers ample opportunity to discuss the affiliationprior to the actual voting so that members were ina position to cast an informed vote.The Employer also contends that the electiondid not guarantee due process because the ONEfailed to permit proxy voting, thus failing to pro-vide all eligible voters with an opportunity to vote.In this respect, the Employer contends that the 17-day period between themailing andposting ofelection notices and the election failed to give suffi-cient time to permit employees to alter schedules toattend the election. The Employer also contendsthat the ONE's denial of proxy votingwas an un-justified departure from its own past practices per-mittingproxy voting 10 and was designed to reducethe number of votes against affiliation.We find nomerit to these contentions.We first find that themailing andposting of a notice approximately 17days before the election provided a reasonableamountof time for employees to rearrange theirschedules.Next, noting that nothing in the ONE'sconstitution or bylaws provides for proxy voting,we find nothing improper about the decision of theONE to disallow proxy voting in this election. Fi-nally,evenassumingthat the denial of proxyvoting was somehow irregular, we note that thereisevidence that only two employees complainedthat the ONE's notice procedures were inadequate.The Employer con-tends that the name of one employee,Staresnick,was omittedfrom themailing listwith theresult that he hadto obtaindetails regarding theelection on his own initiativeWe note firstthat there is no evidence thatStaresnick was a unionmember. Under theholdingof the Supreme Courtdecision inSeattle-FirstNational Bank,supra,as there is no requirementthat he, as a nonmember,be permittedto vote,there is also no require-ment thathe be notified of the election.Second,the fact that Staresnick,who, the record shows, votedin the election, learnedof the electionother than byreceiving a mailed notice,lends support to an inferencethatnews ofthe upcoming election had been communicatedeffectivelyto unit employeesThe Employeralso contendsthatapproximately 12 other individualsdid not receivenotice of the election The partieshave stipulated to cer-tain factswith respect tothe statusof these employeeswith the requestthat the Board determinewhether theywere eligibleto vote Of these 12individuals,however, only I is identifiedas a union member and there-fore onlyhis status is relevant to our findings regarding noticeEven as-suming hehad employeestatus,however, we do not find, in the absenceof affirmative evidence, that he did not receive notice from any of thepostings or group meetingsor thathis omissionfrom the mailing list de-feats our finding of adequate noticeFurther,even assuminghe votedagainst the affiliation,his vote would have had no effecton the outcomeof the election10 The Employerhererelies on employee testimony that proxy votingwas permitted in secret-ballotelections in the past51regarding the denial of proxy voting.Neither ofthese employees was a union member and thereforetheir participation in the election was not requiredunderSeattle-FirstNational Bank,supra.The Employer also contends that the electionwas conducted in circumstances that failed to safe-guard against voting fraud or otherwise served toinvalidate the election. The Employer argues thatthemethods of identifying potential voters basedon sight or production of a phone number were in-adequate as methods to prevent nonemployeesfrom voting, that the use of color-coded ballots forfull-time employees and correspondents was an ir-regular procedure and further conveyed the im-pression that voters against affiliation could bereadily identified, that no procedures were taken tosafeguard the ballot box,12 and that the electionwas conducted in an atmosphere of general confu-sion.With respect to methods of ascertaining voteridentity,we note that the Board requires no specialprocedures.We also note that uncontradictedrecord evidence shows that the three employeeswho served as attendance and tally clerks wereable to identify most of the voters by sight. Fur-ther,we note that the name of each employee par-ticipating in the election was first recorded on anattendance listwhen the employee entered thevoting area and then on a ballot list before he re-ceived a ballot. These lists show that 55 voters at-tended and that 55 ballots were cast; these results,at least, support the inference that each voter castbut one ballot. Further, although there is conflict-ing employee testimony regarding the display andplacement of the ballot box (see fn. 13, supra), theEmployer does not submit, and we do not find, anyevidence of tampering with the ballot box or itscontents.With respect to the Employer's conten-tions regarding the color-coded ballots, we findnothing inappropriate in their use in the absence ofevidence that the color coding served to identifyindividual voters and how each voted. Thus, wenote that although the record shows that approxi-mately 33 full-time employees and 22 correspond-ents voted, there is no indication as to how eachindividual within the group voted. Finally, we findnothing in the record to support the finding thatthe balloting was conducted in confused or confus-i lOfthese,one votedin the election12 Insupport of this contention, the Employerpoints out that therewerediscrepancies in the testimonyof two officers of the ONE and oneof the tally clerksregardingwho displayed the ballot box beforethe elec-tion and the locationof thebox, i e, whether it was on the voting tableor thehead table during the electionThe Employercontends that thisconflicting testimony raises a question concerningwhetherthe ballot boxwas displayed at all andfurtherdemonstrates a lack of concern aboutmaintainingsecurity of the ballot box 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing circumstances. Rather, the evidence shows thatemployees attending the election identified them-selves,were instructed in election procedures, re-ceived ballots, voted, and deposited their ballots inthe ballot box in an orderly way. Although there isevidence that some employees voted away fromthe table provided for voting, the record alsoshows that a majority of the employees voted atthe designated table. There is, however, no evi-dence that any employee saw or otherwise knewhow any other employee voted. 13In light of all the foregoing, we do not find theprocedures used so irregular or so unmindful ofdue process to invalidate the election. SeeEastDayton Tool & Die Co.,190 NLRB 577 (1971).We turn now to the matter of continuity of rep-resentative. The Employer contends that the resultsof the affiliation election have resulted in a com-plete change of representative. In support of its ar-gument, it contends that, by virtue of this affili-ation, the ONE has become "subservient" to theInternational (The Newspaper Guild) subject to itsconstitution, bylaws, and ultimate authority in mat-ters such as finances, contract negotiation, andstrikes.The Employeralso arguesthat a merger,rather than an affiliation, has taken place, with theresult that a new organization has emerged as thepurported representative of the Employer's unitemployees. In the face of this change of identity,theEmployer argues that a question concerningrepresentation has been raised, which requires aBoard election and makes this case inappropriatefor resolution through the amendment of certifica-tion procedure.As the court of appeals stated inNLRB v. Insul-Jab Plastics,789 F.2d 961, 966 (1st Cir. 1986), enfg.274 NLRB 817 (1985), "whether a union's identityhas remained essentially the same or whether it haschanged so substantially as to require a new repre-sentation election depends on a factual determina-tion by the Board after it examines the variouschanges the affiliation may effect." The recordshows that prior to the affiliation vote, the ONEwas an independent union that had approximately50 members and that represented approximately 90unit employees. According to the ONE's bylaws,the governing body of the ONE was its executiveboard, composed of elected officers as well as indi-isWe do not find that the ONE's failure to provide a voting boothinvalidated the election See, e g,Bernard Gloeckler North East Co ,217NLRB 626 (1975), enf denied on other grounds 540 F 2d 197 (3d Cir1976) Similarly,we donot find that voting at an open table approximate-ly 2-1/2 feet away from the table at which the tally committee wasseated invalidated the election in the absence of evidence showing thatany employee knew how another voted With respect to that one em-ployee who voted at the table in front of the tally committee,we notethat although there is no dispute that members of the tally committee sawhim vote, there is still no evidence that anyone sawhowhe votedviduals appointed chairmen of the ONE's commit-tees, including, e.g., its collective-bargaining andgrievance committees. These bylaws stated that thesupreme authority of the ONE rested initsmem-bership.Further, the bylaws provided that anymatter to be decided by the ONE was to be basedon a referendum vote by its members. In matters ofcollective bargaining, the bylaws stated that nego-tiatorswere to be selected by the executive boardand any agreement reached was to be submitted tothe ONE's membership for approval and to the ex-ecutive board and the membership for final ratifica-tion.The bylaws provided for dues increases byvote of the membership and delegated the responsi-bility of handling the ONE's finances to the execu-tive board. The bylaws provided that strikes, in-cluding strikes in sympathy with another union andin response to employer lockouts, could be calledby a vote of the membership at a meeting called bythe executive board.The Employer contends that as a result of the af-filiation, and according to the International's con-stitution, theONE has become an administrativefunctionary of the Petitioner. It further contendsthat the supreme authority of the ONE, oncevested in its membership, is now vested in theInternational convention.We note, however, that although the affiliationagreement provides that, after affiliation, the ONEshall become the Hammond Unit of the ChicagoNewspaper Guild and subject to International'sconstitution and the Petitioner's bylaws, the agree-ment also expressly provides that unit jurisdictionof the ONE will remain the same, the same officerswill be retained, and the existing collective-bargain-ing agreement will be honored. Further, althoughthe constitution states that the International con-vention shall be the the supreme authority, we alsonote that the International convention is composedof employee-elected delegates from the individuallocals,and the constitution also states that themembership may override an act of theInterna-tional convention by subsequent referendum.The Employer next contends that, by virtue ofthe affiliation, the treasury of the ONE, once sub-ject solely to the authority of the ONE's executiveboard, has been transferred to the Petitioner.Wenote,however, that the affiliationagreement,which provides for the transfer, states that theformer treasury of the ONE shall be kept separateand solely for use by the Hammond Unit.The Employer also argues that the ONE will nolonger be able to select its negotiating committeemembers or to determine what provisions will beincluded in the contract. The Employer notes thatpursuant to its bylaws, the Petitioner's executive HAMMOND PUBLISHERS53board selects negotiators and that the Internation-al's constitutionmandates the inclusion of certaincontract proposals. The Employer further arguesthat where once the ONE membership ratified thecontract, ratification of a contract covering repre-sented Hammond employees is now subject to theapproval of the Petitioner's and the International'sexecutive boards.The Petitioner's bylaws provide that negotiatorswho act on behalf of a local or any of its unitsshall be selected by the local's executive board,with any agreement made subject to a vote of ap-proval by the membership of the unit or units in-volved. Further, uncontradicted testimony indicat-ed that the composition of the negotiating commit-tee representing Hammond employees remained thesame after affiliation as before the affiliation, withthe addition of the executive director of the Peti-tioner as the chief negotiator.With respect to col-lective-bargainingmatters, the constitution pro-vides that certain provisions, set out in its "Collec-tiveBargaining Program," be included in everyagreement. An examination of this document showsthat the program sets out certain topics to be in-cluded in every agreement, such as seniority,health and welfare, and equal rights, but does notdictate the particular terms of the individual con-tract provision. The constitution itself further pro-vides that the power and duty for collective bar-gaining for the local shall rest in the local's execu-tive board and that results of negotiations shall besubject to ratification by the unit members of theunit concerned.14Finally, the Employer contends that the employ-ees represented by the ONE have lost the authorityto determine whether to strike, and the employees'decision to strike will be subject to the approval ofthePetitioner'sor the International's executiveboard. The Employer also contends that the consti-tution entitles the Petitioner to call a sympathystrike without a membership vote.With respect to strikes, the constitution providesthat a local's executive board may call strikes, in-cluding sympathy strikes, on approval of the unitinvolved; where the local fails to call a strike on avote of the membership, the units involved may re-14According to the constitution, a final contract proposal or contractsettlementmust be submitted to the International's contractscommitteeprior to submission to the unit employees for ratification The contractscommittee then has 5 days in whichto examinethe proposal and advisethe localregardingconformity of the proposal to the constitution and thecollective-bargainingprogram It may withhold approval of the proposedcontract, but may do so only when the contract contains serious devi-ationsfrom the collective-bargaining program In this case, the commit-teemust informthe local of its disapproval and offerassistance to thelocal In the event that approval is withheld and the committee does nottake theseactions, the local may proceed with the ratification of the finalcontractor contractsettlementquest the International's executive board to do so.The constitution also states the local's executivecommittee may, as an alternative to calling a strikeon a vote of the membership, direct unit membersnot to cross picketlines.15Our examination of the evidence thus shows thatauthority to approve their own collective-bargain-ing agreements, call their own strikes, and controltheir own expenditures continues to rest with themembership of the Hammond Unit, either directlyor through their elected officials. Additionally, wefind that the retention by the Hammond Unit ofthe ONE's personnel responsible for collective bar-gaining andgrievance procedures favor a findingof continuity of representative.16 Further, with re-spect to the Employer's arguments regarding thetransfer of control, although it is true that certainprocedures and obligations have been placed on theHammond Unit employees by virtue of the affili-ation,we do not find that the autonomy of the unithas been significantly curtailed. SeeInsulfab,supraat 967.Further, to the extent that the Employer's argu-ments suggest that the affiliation of a small, inde-pendent union with a large, international union, initself,creates a substantially different bargainingentity,we find no merit to this contention. Asnoted by the first circuit inInsulfab,supra at 966-967, the Board has consistently rejected the notionthat an increase in bargaining power alone is deter-minative of whether an affiliation raises a questionconcerning representation.We affirm that positionhere.Finally, we find no merit to the Employer's con-tention that a purported merger has occurred andthat a new organization has emerged as a result, orthat the action taken by the ONE in this matter isinappropriate for resolution through an amendmentof certification.We would point out that in casesof both affiliation and merger, the Board examinesthe evidence to determine if minimal standards ofdue process have been met and whether continuityof bargaining representative has been assured. Ad-ditionally,we note that the Board will grant anamendment of certification involving affiliation ormerger when it finds that both these conditionshave been satisfied. Cf.,e.g.,Peco, Inc.,204 NLRB1036, 1037 (1973) (petition for amendment for certi-fication dismissed when action failed to meet mini-15 The factthat a local executive committee may, as an alternative toseeking a membership vote, endorse a strike and direct members not tocross a picketline does not,in our view, defeat the conclusion that, inmost strike situations,the unit membership retains thepower todecide totake strike action16Independent Drug Store Owners,211NLRB 701 (1974),affd subnomRetailClerks Local 428 v NLRB,528 F 2d 1225 (9th Cir 1975) 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmum standards of due process and ensure continui-ative,and does not raise a question concerning rep-ty of representative).resentation,we affirm the Regional Director'sAccordingly,as the affiliation of the ONE withamendment of the certification.theChicagoNewspaper Guild took place as aresult of an election that meets the minimal stand-MEMBER JOHANSEN, concurring.ards of due process,shows continuity of represent-I concur in the result.